Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPN 10,792,650).
Regarding Claim 1, Kim discloses a method of preparing a metal oxide-silica composite aerogel (Claim 1). This reads on Claim 1, in which method of preparing a metal oxide-silica composite aerogel is disclosed. Further, Kim discloses adding a metal ion solution having a concentration of metal ions and comprising a first acid catalyst to a first water glass solution having a concentration of water glass and performing a primary reaction to prepare a metal oxide-silica composite agglomerate (Claim 1). This reads on Claim 1, in which adding an acid catalyst to a first water glass solution to prepare an acidic water glass solution and adding a metal ion solution to the acidic water glass solution to prepare a precursor solution is disclosed. Further, Kim discloses adding a second water glass solution to the agglomerate and performing a secondary reaction to prepare a metal oxide-silica composite wet gel (Claim 1). This reads on Claim 1, in which adding a second water glass solution to the precursor solution and performing a gelation reaction to yield a metal oxide-silica composite wet gel is disclosed.

Regarding Claim 2, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while these gases are not disclosed by Kim, the gases chosen encompass all six known noble gases, which are well known in the art to be inert due to their valencey of 0. Therefore, one of ordinary skill in the art would find obvious to use these elements as bubbling agents given their inert nature.
Regarding Claim 3, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim is silent regarding the pH of the acidic water glass solution; however, given that Kim uses an acid catalyst in the water glass solution, one of ordinary skill in the art would find it obvious to determine the pH of the solution that corresponds to the amount of acid catalyst capable of effectively catalyzing the reaction.
Regarding Claim 4, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim discloses the first water glass solution to have a concentration of water glass in a range of 0.125 M to 1.0 M (Claim 1). This overlaps with and makes obvious the range claimed by Claim 4.

Regarding Claim 6, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim discloses a second water glass solution having a concentration of water glass in a range of 0.5 M to 3.0 M (Claim 1). This overlaps with and makes obvious the range claimed by Claim 6.
Regarding Claim 7, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim discloses an example in which the concentration of the second water glass solution (0.5 M) is higher than the concentration of the first water glass solution (0.33 M) (Example 1). 
Regarding Claim 8, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim discloses an embodiment in which the second water glass solution is added to the agglomerate until the pH value of the resultant solution was 5 (Example 1).
Regarding Claim 9 & 10, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim discloses the metal ion solution is a binary metal ion solution including calcium ions (Ca2+) and magnesium ions (Mg2+) (Claim 2).
Regarding Claim 11, the prior art makes obvious the limitations of Claim 10 as shown above. Further, Kim discloses a molar ratio of the calcium ion (Ca2+) to the magnesium ion (Mg2+) in the metal ion solution is in a range of 1:0.3 to 1:3.0 (Claim 3). This overlaps with and makes obvious the range claimed by Claim 11.

Regarding Claim 13, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Kim discloses a washing and drying step after synthesis of the wet gel (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/L.E.L./            Examiner, Art Unit 1738       

/SALLY A MERKLING/            SPE, Art Unit 1738